Citation Nr: 1700192	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right thumb strain.

2.  Entitlement to service connection for the residuals of a trauma to the head, claimed as migraine headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 videoconference hearing.  A transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran notes that he injured his right thumb in a fall during service, and he contends that this resulted in a chronic disability.  He further contends that he injured his head in this fall, and that he now has migraine headaches as a result. 

The Veteran's service treatment records confirm he fell and sustained a trauma to both hands in April 1979.  On examination there was a small amount of tenderness and both hands appeared swollen.  X-ray studies were conducted and were found to be negative.  A May 1979 follow up record states that the Veteran continued to have some pain.  There appeared to be mild swelling and tenderness of the left second finger and the right thumb.  The assessment appears to have been a sprain.  1/22/2016 VBMS, STR-Medical, pp. 20-21.  

The Board notes that the August 2011 rating decision denied both of the Veteran's claims on the basis that there was no diagnosis of a current disability.  The Veteran was afforded a February 2011 VA examination of his thumb.  Although mild spurring was noted on X-ray, the examination found that there was no current disability.  2/9/2011 VBMS, VA Examination, p. 1.  

However, at the August 2016 hearing the Veteran testified that he had been in receipt of a treatment for a thumb disability from the Lubbock, Texas, VA outpatient clinic since at least 2012.  He believes that these records constitute evidence of a current disability.  A review of the electronic claims file shows that the most recent records that have been obtained are dated September 2013.  The Board finds that the Veteran's more recent treatment records must be obtained in order to ascertain whether or not he has a current disability of the right thumb or manifested by headaches.  

A review of the Veteran's available VA treatment records includes a July 2012 note on which he reported pain in his hands.  The assessment includes bilateral hand and wrist pain; history of cocaine use; hypertension; and osteoarthritis.  It is unclear whether or not the osteoarthritis assessment refers to the right hand to include the right thumb, but if this is the meaning of the record, then it constitutes a current diagnosis for right thumb disability.  2/7/2013 Virtual VA, UNKNOWN, p. 19.  An opinion is required in order to determine whether or not the Veteran currently has osteoarthritis of the right thumb and, if so, if it is related to active service.  

In regards to the Veteran's claimed migraine headaches, the Board notes he indicated at the August 2016 hearing that he had injured his head in the same fall in which he hurt his hands.  Although a head injury is not shown at the time the Veteran injured his hands or elsewhere in the service treatment records, the Veteran is competent to report that such an injury occurred.  

The July 2012 VA treatment note shows that the Veteran had current complaints of a headache, which he believed were related to service.  The assessment by a physician included headache.  2/7/2013 Virtual VA, UNKNOWN, p. 19.  

The Veteran has yet to be afforded a VA examination for his claimed residuals of his head injury.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Id. at 83.  

The Board finds that the Veteran's reports of a head injury in service, as well as the recent diagnoses of headaches and the Veteran's testimony that these headaches began in service have met the McLendon requirements.  Therefore, he should be scheduled for a VA examination to determine whether or not he has a chronic disability related to the fall in active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the Veteran's claimed right thumb disability and residuals of a head trauma to include migraine headaches from September 2013 to the present from the Lubbock, Texas VA outpatient clinic, as well as any other VA treatment source. 

2.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a new VA examination of his claimed right thumb disability.  All indicated tests and studies should be conducted.  The claims file should be reviewed by the examiner to become familiar with the pertinent medical history of the disorder.  At the conclusion of the examination and record review, the examiner should provide the following opinions:  

a) Does the Veteran have a current diagnosis of a chronic right thumb disability, to include but not limited to osteoarthritis?  

b) If the answer to (a) is positive, is it as likely as not that this disability or disabilities were incurred due to active service, to include the trauma sustained in the April 1979 fall?  

A comprehensive rationale is to be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA examination of his claimed residuals of a head trauma, to include migraine headaches.  All indicated tests and studies should be conducted.  The claims file should be reviewed by the examiner to become familiar with the pertinent medical history of the disorder.  At the conclusion of the examination and record review, the examiner should attempt to provide the following opinions:

a) Does the Veteran have a current diagnosis of migraine headaches, traumatic brain injury, or any other disability that is potentially related to a head trauma?  

b) If the answer to (a) is positive, is it as likely as not that this disability or disabilities were incurred due to active service, to include the trauma sustained in the April 1979 fall in service?  

A comprehensive rationale is to be provided.  The examiner should take into account any residuals of post-service head traumas, such as the one sustained in a fight and documented in a March 26, 2008 VA treatment note.  See 9/30/2010 VBMS, Medical Treatment Record - Government Facility, p. 8.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



